DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 are pending.
Claims 1-8 remain withdrawn from examination.
Claims 9-11 have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12/6/2022 have been considered but are not persuasive.
After further search and reconsideration, it is noted that the King and Pease references pertains to the use of a device that explicitly teaches of the venturi effect in operation and are used in the rejection of the claims as shown below.  The structures of Pease and King are both directed in forming a venturi effect.
	The applicants have made the arguments concerning the Pease teaching that it does not have a sphere and cylinder intersection.  Wherein, the Examiner disagrees with the applicants arguments concerning the formed structure.  Further, the applicants have made arguments concerning the flat plate of Pease, and as noted, the plate is teaching from King which is combined with the Pease reference.  The argument concerning the venturi surfaces causes to swirl and tumble in Pease is noted, however, Pease also teaches of the claimed structure as claimed by the applicants concerning the sphere and cylinder structure.  Further, the applicants have focused in the areas such as paragraph 127 that are for other taught structures having ridges and vanes, wherein, applicants have not addressed the teachings in Pease regarding Fig. 11a, of the smooth surface that causes venturi, [0098, 0126] which was cited in the previous office action.  The applicants refer to [0158] that the teaches against the claims of the patents that requires a decrease in pressure and increase in velocity, it is noted within [0158] of Pease the “pressure increase is due to the results from increasing diameter of the venturi ogive and the vanes, grooves, or texturing of the surface or surfaces of the venturi or venturis”, however, this focus of the language of [0158] appears to pertain to embodiments of Pease other than the teaching in Fig. 11a.  Again, the structure as seen in Fig. 11a, includes concave portions that are seen as the claimed spherical portions that intersects with the cylinder portion which is the constricted pathway.  Here, the structure of Pease as seen in Fig. 11a would encompass the claimed orifice and further of the venturi orifices of the instant application.  Thereby, after further reconsideration applicant’s arguments concerning Pease are not persuasive.

In regards to the requirement of a ‘flat plate’, it is noted that the particular requirement was first added into the claims in a later amendment and was not originally claimed nor taught in the specification.  This feature of the plates was not required nor provided of the criticality of the particular feature to the structure and thereby it appears to be a new matter to the claims, see rejection of the claims below.  Further, the claimed structure regarding the flat plate is under a comprising language wherein the plates can be considered generally ‘flat’ as taught in the King reference but does not preclude from additional features to the plate.  As seen in the plate of King, the plates are particularly flat on one side and generally flat with some protrusions on the other side.
	The argument concerning the combination of the references between the plate of King compared to the hydroponics container of Pease have again been reviewed and the arguments are not persuasive.  The reason for combination are as set forth below regarding the teachings of Pease of venturi orifice design that can replace the venturi orifices of King, the applicants stating of the turbulent flow of hydroponics in nuclear filter is noted but unpersuasive as the venturi orifices are what is taught for substitution.  Further, the Pease reference teaches of a variety of venturi orifices, and the combination of King and Pease regarding venturi orifices being substituted would be applicable and have unexpected results.
Therefore, after reconsideration of the prior art references over the prior art, the arguments presented forth by the applicants are not persuasive, and the claims remain rejected as previously set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is noted in claim 9 and 11, from the amendment dated 9/1/2020 of the first instance of requiring flat plate in the claims.  Further, the specification on stated structure only states of metal plate, and venturi/choke plate.  No additional teaching of to the structure of said plate such as additional ‘flatness’.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 5748694) in view of Pease (US 2012/0324789).
In regards to claim 9, King teaches of a device (filter plate 30’) comprising a multiplicity of unattached orifices (see teaching of holes, including flat holes 30, and further teaching of rather than the flat holes 36, there is an alternative of venturi-like orifice of the debris filter hole 58, see Fig. 7, see Col. 5, lines 53-58) within a plate (filter plate 30); 
The King reference does not teach of the particular orifice features (however, King does state that it is understood that the debris filter holes can be formed in other ways, see Col. 5, lines 62-64).
Furthermore, Pease teaches of a variety of venturi surfaces as seen in Figs. 11a-12d, see [0061]-[0063], and specifically of the teaching of a smooth venturi surface, see Fig. 11a, that includes the housing 8 with the antechamber housing 6, here corresponds to a spherical type portion, the contraction intersects a cylinder passage portion which results in the formation of the venturi effect, see in particular Figs. 11a and 12a.
It would have been obvious for one of ordinary skill in the art to modify the orifices of King with the substitution of venturi orifice taught by Pease in providing known alternate configurations as this is a substitution of one known element (venturi orifices of King) for another (the venturi orifice from Pease) to obtain predictable results.

In regards to the claimed structure of “flat plate”, it is noted that the King reference teaches of a plate 30 that is flat on one side and the other side having protrusions at the orifices, however, the claimed structure being of comprising language does not preclude the particular structure and dimensions for the flat plate from additional protrusions.  Furthermore, it would have been obvious for one of ordinary skill in the art to further modify the plate of King as a change in shape of the plate regarding a flat plate on both sides of the plate.

In regards to the interpretation of the claimed sphere, this is a broad interpretation as it is unclear as to the extent of the required spherical shape is to be defined in the claimed invention.  In this regards, the curved surface being of a concave portion as seen in Figs. 10a, 11a being also of portions that is considered encompassing the sphere shape, particularly the bottom half formed. 
Furthermore, Pease also specifically teaches of spherical chambers are taught in [0063] and in Fig. 12a, and see similar structure in Fig. 11a, see curved surface which corresponds to the claimed concave portion:

    PNG
    media_image1.png
    528
    1176
    media_image1.png
    Greyscale

said sphere having no static or dead zones, and pressure inside is uniform in all directions (see teaching in Pease of the one embodiment in [0066] of the smooth portion, and 11a, teaches of the venturi surface that is smooth and largely featureless, see also [0126]), see also [0103], wherein furthermore in Fig. 12a, the spherical chamber allow for expansion and contraction in the stream, wherein the spherical chamber acts as a venturi, see [0132], further the sphere taught in Pease having only an opening at the “top” portion and an opening at the “bottom” portion as the flow travels through the sphere, see Fig. 12a;
wherein the orifice consisting of a sphere intersecting a contracted portion, which results in product acceleration of a product passing through said orifice with a corresponding pressure drop through said orifice (see structure as seen in Fig. 11a); 
each of said orifices having a single opening on top of said sphere, solid side wails leading to said intersection and a single opening on bottom of said cylinder (see spherical orifice of Pease in Fig. 11a and 12a); 
wherein said sphere is a constriction from a fixed point where a distance of said constriction is equidistant from said fixed point (see teaching of Pease, Fig. 10a, 11a, and 12a, [0132]).
In this regards, the Pease reference teaches of different embodiments of the concave surfaces that pertain to the claimed sphere that is formed along with the contraction portion, as seen in Figs. 11a and 12a, and further the contraction surface of the venturi that contracts to a cylinder portion, as seen in Fig. 10a and 11a.
The feature in Fig. 11a being seen as a portion of a sphere that intersects a cylinder, while in Fig. 12a, teaches of a plurality of spheres each intersecting contracted portion that is associated with the claimed cylinder, the claimed structure of a sphere with associated cylinder feature as venturi orifices, wherein the structures can be incorporated into the King reference.

In regards to “wherein ratio of diameter of said sphere and diameter of said cylinder create a venturi effect on product as it passes through said at least one of said orifices”, Pease already teaches of a venturi effect through the venturi throat 7, see [0050], and in Figs. 10a, 11a, and 12a.
	 In regards “said sphere having no static or dead zones, and pressure inside said sphere is uniform in all directions”, see teaching of sphere by Pease, this would infer pressure being uniform in all directions due to the spherical shape.
In regards to “said sphere is a constriction from a fixed point where a distance of said constriction is equidistant from said fixed point”, see sphere taught by Pease, the constriction would be equidistant due to the shape of the sphere.

In regards to claim 10 (dependent upon claim 9), wherein said orifices change size from a larger to a smaller cross-sectional area with vertical or concave sides, see teachings in both King and Pease of the orifices that would change in cross sectional area due to the concave sides (as these are forming the constriction area towards the venturi throat 7, see Figs. 11a and 12a of Pease, and Fig. 7 of King.

In regards to claim 11 (the claimed invention encompasses similarly with that in claim 9 above), King teaches of a device (filter plate 30’) comprising a multiplicity of orifices which creates a venturi;
said multiplicity of orifices being within a flat plate
each of said orifices being side by side, said orifices not connected to each other
(see teaching of holes, including flat holes 30, and further teaching of an alternative of venturi-like orifice, see Fig. 7, see Col. 5, lines 53-58 within a flat plate filter plate 30);

The King reference does not teach of the particular orifice features (however, King does state that it is understood that the debris filter holes can be formed in other ways, see Col. 5, lines 62-64).
However, Pease teaches of a variety of venturi surfaces as seen in Figs. 11a-12d, see [0061]-[0063], and includes teaching of a smooth venturi surface, see Fig. 11a, that includes the housing 8 with the antechamber housing 6, here, the contraction intersects a cylinder portion (see venturi throat 7, see Figs. 10a, 11a, 12a) which results in the formation of the venturi effect, see in particular Figs. 11a and 12a.
It would have been obvious for one of ordinary skill in the art to modify the orifices of King with the substitution of venturi orifice taught by Pease in providing known alternate configurations  as this is a substitution of one known element (venturi orifices of King) for another (the venturi orifice from Pease) to obtain predictable results.

In regards to the claimed structure of “flat plate”, it is noted that the King reference teaches of a plate 30 that is flat on one side and the other side having protrusions at the orifices, however, the claimed structure being of comprising language does not preclude the particular structure and dimensions for the flat plate from additional protrusions.  Furthermore, it would have been obvious for one of ordinary skill in the art to further modify the plate of King as a change in shape of the plate regarding a flat plate on both sides of the plate.

In regards to the interpretation of the claimed sphere, this is a broad interpretation as it is unclear as to the extent of the required spherical shape is to be defined in the claimed invention.  In this regards, the curved surface being of a concave portion as seen in Figs. 10a, 11a being also of portions that is considered encompassing the sphere shape, particularly the bottom half formed.
Furthermore, Pease also specifically teaches of spherical chambers are taught in [0063] and in Fig. 12a, and similar structure in Fig. 11a, see curved surface which corresponds to the claimed concave portion:

    PNG
    media_image1.png
    528
    1176
    media_image1.png
    Greyscale

said sphere having no static or dead zones, and pressure inside is uniform in all directions (see teaching in [0066] of the smooth portion, Fig. 11a, teaches of the venturi surface that is smooth and largely featureless, see also [0126]), see also [0103], wherein in Fig. 12a, the spherical chamber allow for expansion and contraction in the stream, wherein the spherical chamber acts as a venturi, see [0132];
wherein the orifice consisting of a sphere intersecting a contracted portion, which results in product acceleration of a product passing through said orifice with a corresponding pressure drop through said orifice (see the structure of Fig. 11a); 
each of said orifices having a single opening on top of said sphere, solid side wails leading to said intersection and a single opening on bottom of said cylinder (see spherical orifice of Pease in Figs 10a and 11a); 
wherein said sphere is a constriction from a fixed point where a distance of said constriction is equidistant from said fixed point (see teaching of Pease, particularly of the shape of the sphere, Fig. 12a, [0132], and further, see also teaching of the structure in Fig. 11a).
In this regards, the Pease reference teaches of different embodiments of the concave surfaces that pertain to the claimed sphere that is formed along with the contraction portion, as seen in Figs. 11a, and further the contraction surface of the venturi that contracts to a cylinder portion, as seen in Fig. 11a. 
The feature in Fig. 11a being seen as a portion of a sphere that intersects a cylinder, while in Fig. 12a, teaches of a plurality of spheres each intersecting contracted portion that is associated with the claimed cylinder, the claimed structure of a sphere with associated cylinder feature as venturi orifices, wherein the structures can be incorporated into the King reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744